CONVERTIBLE PROMISSORY NOTE







$2,400.00

                                         Date: May 3, 2012







FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of ____________or (his/her/its) successors and assigns, if any,
(hereinafter referred to as “Lender”), the principal sum of Two Thousand Four
Hundred Dollars ($2,400), together with interest on the unpaid principal amount
of this Promissory Note (“Note”) at the rate of Five percent (5%) per annum in
the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on June 7, 2012; provided,
however, at Lender’s sole option, Lender may elect to receive payment of this
Note and all accrued interest, after a period of 30 days from signing of the
note, in restricted common stock of the Borrower at the price per share of said
common stock at the closing market price of said common stock on the day prior
to the date the note is executed.  Lender’s exercise, if any, of the option to
receive such stock in full and final payment of this Note shall be made in
writing and presented to the Borrower along with any other documents as may be
required to be executed by the Lender to comply with any state or federal
securities laws which may be applicable to the issuance of such stock.  




The Lender, by reason of the Lender's knowledge and experience in financial and
business matters, is capable of evaluating the risks and merits of a loan to the
Company.  The Lender recognizes that the Convertible Shares are speculative and
that a loan and conversion into the Convertible shares involves a high degree of
risk.  The Lender is prepared to bear the economic risk of a loan and conversion
into the Common shares for an indefinite period of time and is able to withstand
a total loss of the Lender's loan or conversion into the Common shares.




The Lender acknowledges that the loan and any conversion into and purchase of
Common shares hereunder is being made for the Lender's own account, for
investment purposes only and not with the present intention of distributing or
reselling the common shares in whole or in part.  The Lender further understands
that these Common shares have not been registered under the Securities Act (the
"Act"), or under any state securities laws by reason of specific exemptions
therefrom, which depend upon, among other things, the accuracy of the Lender's
representations as expressed in this Agreement.  The Lender acknowledges that
transfer of the common shares is restricted under the Act and under applicable
state securities laws.  The Lender further acknowledges that the Company has
urged the Lender to consult with his or her counsel regarding the restrictions
on resale of the convertible shares prior to any resale thereof. The note, the
exercise and the stock issuance, if there is a conversion, are exempt from
Section 16(b) of the Exchange Act pursuant to SEC Rule 16b-3(d)(1.








--------------------------------------------------------------------------------

The Lender will rely solely on investigations made by the Lender in making a
decision to make the loan and to convert and purchase the Common shares.  In
particular, and without limiting the generality of the foregoing, the Lender has
not relied on, and the Lender's decision to make the loan and to subscribe for
Common shares has not been influenced by:  (i) newspaper, magazine or other
media articles or reports related to the Company or its business; (ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or (iii) any other written or oral statement of the Company
or persons purporting to represent the Company or oral statements of Robert O.
Grover, or any other officer, director or employee of the Company communicated
to the Lender in connection with the Offering.  




The Lender understands that the Offering is limited and is confidential.  The
Lender herewith agrees to not distribute the Offering or this agreement, or
divulge the contents thereof, to anyone other than such legal or financial
advisors as the Lender has deemed necessary for purposes of evaluating an loan
in the Convertible shares, no one (except such advisors) has used the Offering
or this agreement.  




All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the holder of
this Note may designate in writing.




This Note may not be assigned or transferred by either party without the other
party’s express written consent. Only a written instrument executed by Lender
and Borrower may amend this Note.




This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho.  Any legal action to enforce
any obligation of the parties to this Note or the Security Agreement shall be
brought only in the District Court of the Fourth Judicial District of the State
of Idaho, in and for the County of Ada.  




In the event of any civil action filed or initiated between the parties to this
Note agreement or any other documents accompanying this Note, or arising from
the breach or any provision hereof, the prevailing party shall be entitled to
seek from the other party all costs, damages, and expenses, including reasonable
attorney’s and paralegal’s fees, incurred by the prevailing party.




Dated the day and year first above written.







PCS EDVENTURES!.COM, INC.







By ____________________________

       Robert O. Grover




Its  CEO



